Citation Nr: 1735270	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left elbow lateral epicondylitis (non-dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to January 1990 in the U.S. Navy.  The Veteran also served on active duty from January 1990 to July 2007 in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a July 2014 rating decision, the agency of original jurisdiction (AOJ) denied the Veteran's claim of service connection for right elbow epicondylitis (dominant) because the evidence submitted was not new and material.  In January 2015, the Veteran submitted a notice of disagreement (NOD).  In January 2016, the AOJ issued the Veteran a statement of the case (SOC).  In March 2016, the Veteran submitted a VA Form 9 and requested a videoconference hearing.

The Board acknowledges that the issue of whether new and material evidence has been submitted to reopen the claim for service connection for right elbow epicondylitis (dominant) has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Veteran requested a Board videoconference hearing; however, the AOJ has not yet scheduled this hearing.  As such, the Board will not accept jurisdiction over this issue at this time and address it in this decision, but it will be the subject of a subsequent Board decision, if otherwise in order.  This matter is referred to the AOJ for appropriate action on the hearing request.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

The Veteran seeks an evaluation in excess of 10 percent for left elbow lateral epicondylitis (non-dominant).  She was last evaluated for compensation and pension purposes in November 2012.  In a January 2015 statement, the Veteran indicated that she was receiving cortisone injections for her left elbow at the rate of 3 injections per year for approximately 3 years.  The Veteran further noted that she tried alternative pain management and her elbow still continues to ache and cause discomfort.  The Veteran asserted that the pain had increased and the mobility decreased.  As the Veteran's left elbow condition has potentially worsened since it was last evaluated in November 2012, another examination is warranted to assess the present severity of the left elbow condition.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any pertinent treatment records pertaining to her left elbow lateral epicondylitis (non-dominant) disability that are not already of record.  Then, secure for the record copies of complete clinical records of all VA and private treatment the Veteran has received for her left elbow lateral epicondylitis (non-dominant) disability.

2.  Then, arrange for the Veteran to be scheduled for a VA examination to determine the current severity of her left elbow lateral epicondylitis (non-dominant).  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The left elbow joint should also be tested in: active motion; passive motion; weightbearing; and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







